DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                         FOURTH DISTRICT

                          DAVID LEVY,
                           Appellant,

                                v.

                        CARL W. WOODS,
                           Appellee.

                      ______________________

                      CASE NO. 4D16-1873
                      ______________________

 PATRICIA SNIDER, in her capacity as City Clerk of Palm Beach
Gardens, Florida, CITY OF PALM BEACH GARDENS and CITY OF
  PALM BEACH GARDENS ELECTIONS CANVASSING BOARD,
                          Appellants,

                                v.

                        CARL W. WOODS,
                           Appellee.

                       _____________________

                      CASE NO. 4D16-1894
                      _____________________

                        SID DINERSTEIN,
                           Appellant,

                                v.

SUSAN BUCHER, in her official capacity as Supervisor of Elections of
                 Palm Beach County, et al,
                           Appellee.

                      ______________________

                      CASE NO. 4D16-1910
                      ______________________
                              [June 24, 2016]

    Consolidated appeals and cross-appeal from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Martin H. Colin, Judge;
L.T. Case Nos. 2016CA002975 and 2016CA003353.

  John R. Whittles of Mathison Whittles, LLC, West Palm Beach, for
David Levy.

  R. Max Lohman and Abigail F. Jorandby of Lohman Law Group, P.A.,
Jupiter, for Patricia Snider, City of Palm Beach Gardens and City of Palm
Beach Gardens Elections Canvassing Board.

  Andrew J. Baumann of Lewis Longman & Walker, P.A., West Palm
Beach, for Susan Bucher, in her capacity as Palm Beach County
Supervisor of Elections.

   Brian W. Smith of Smith & Vanture, LLP, West Palm Beach, for Carl
W. Woods.

   James D'Loughy of Advisorlaw, PLLC, Palm Beach Gardens, for Sid
Dinerstein.

PER CURIAM.

   These are consolidated appeals and a cross-appeal from a final
judgment which declared candidate David Levy eligible to be re-elected to
the Palm Beach Gardens City Council for the term commencing in March
2016.1 The judgment also set aside the results of the March 2016
election, in which Levy was declared the winner, and ordered a runoff
election to be held between Levy and another candidate, Carl Woods.

    Multiple issues were raised. We find merit in the argument that the
trial court erred in declaring Levy eligible to be re-elected to the Council
for the March 2016 term. We therefore reverse the portion of the


1 David Levy first appealed the judgment as to section C in case number 4D16-
1873. Carl Woods cross-appealed as to section B. Patricia Snider, the City
Clerk of Palm Beach Gardens; the City of Palm Beach Gardens; and the City of
Palm Beach Gardens Canvassing Board (collectively, the “City”) appealed the
judgment as to section C in case number 4D16-1894. Sid Dinerstein, a voter,
appealed the judgment as to section B in case number 4D16-1910. This court
consolidated all three cases.

                                     2
judgment that declared Levy eligible. Our holding renders the remaining
arguments moot.

                                  Facts

   Levy was first elected to the Council for the City of Palm Beach
Gardens Group 4 in March 2004 and served uninterrupted until March
2007. He was re-elected to a second term in March 2007, and served
uninterrupted until March 2010. He was re-elected to a third term in
March 2010.

  During that term, Levy resigned from the Council to seek election to
another position, but was unsuccessful. He was then re-elected to the
Council for a fourth term in March 2013, and served uninterrupted until
March 2016. He sought re-election in March 2016.

   On November 4, 2014, during Levy’s fourth term, the voters of the
City of Palm Beach Gardens passed Resolution No. 48.2014
(“amendment”), which amended Part I, Article IV of the City Charter. The
resolution added term limits to section 4-1.

      No individual shall be elected to the office of council member
      for more than two (2) consecutive full terms. Service in a
      term of office which commenced prior to the effective date of
      any term limit enacted on council members will be credited
      against any term limitation approved by the Palm Beach
      Gardens’ electorate.

Prior to the enactment of Resolution No. 48.2014, no term limits existed
for council members.

   The election was held on March 15, 2016, and on March 22, 2016,
the City Clerk declared Levy the winner and elected to the Council,
Group 4. Sid Dinerstein, a registered voter and qualified elector, and Carl
Woods, another candidate, timely filed actions challenging Levy’s
election. They sought relief through section 102.168, Florida Statutes,
which provides for election contests, and through section 86.011, Florida
Statutes, which provides for declaratory relief.

   Dinerstein and Woods argued that Levy was ineligible to seek re-
election in March 2016 because the amendment to section 4-1 imposed
term limits of two consecutive full terms, and credited Levy’s four prior
consecutive full terms against those term limits. Levy countered that the


                                    3
amendment only credited his fourth, most recent term against section 4-
1’s term limits.

    The trial court agreed with Levy, concluding that the words “service in
a term of office which commenced prior to the effective date” means that
service only in the single term of office a councilmember was serving
when the amendment was enacted is credited against the term limit. The
trial court thus concluded that only Levy’s fourth term counted against
the term limit, and Levy was therefore eligible to seek re-election in 2016.

   Woods and Dinerstein appeal from the trial court’s declaration of
Levy’s eligibility, arguing, as they did below, that all four of Levy’s prior
terms are credited against the term limit. We agree and reverse.

                                 Analysis

   As the issue on appeal is one of statutory interpretation, the standard
of review is de novo. Cobb v. Thurman, 957 So. 2d 638, 642 (Fla. 1st
DCA 2006).

    “Municipal ordinances are subject to the same rules of construction
as state statutes.” Angelo’s Aggregate Materials, Ltd. v. Pasco Cty., 118
So. 3d 971, 975 (Fla. 2d DCA 2013) (citation omitted). “The plain
meaning of the statute is always the starting point in statutory
interpretation.” GTC, Inc. v. Edgar, 967 So. 2d 781, 785 (Fla. 2007).
‘“[W]hen the language of the statute is clear and unambiguous and
conveys a clear and definite meaning, there is no occasion for resorting
to the rules of statutory interpretation and construction; the statute
must be given its plain and obvious meaning.’” Id. (quoting Holly v. Auld,
450 So. 2d 217, 219 (Fla. 1984)).

    The language of the amendment to section 4-1 is clear and
unambiguous. The amendment credits all four of Levy’s prior terms
against the term limitation. Each of Levy’s four prior terms constitutes
“a term of office which commenced prior to the effective date of any term
limitation.” Levy served in a term of office which commenced in March
2004, a term of office which commenced in March 2007, a term of
office which commenced in March 2010, and a term of office which
commenced in March 2013. All of these terms commenced prior to the
effective date of the amendment. We therefore hold that Levy was
ineligible to run for City Council for the March 2016 term, pursuant to
the amendment.

                                Conclusion

                                     4
   We reverse section B.2. of the judgment, in which the trial court
found Levy eligible for re-election. We remand the case to the trial court
for further proceedings consistent with this opinion and section
102.1682, Florida Statutes (2016).

   Reversed and Remanded.

No motions for rehearing will be entertained.

CIKLIN, C.J., MAY and CONNER, JJ., concur.

                           *         *          *




                                     5